Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
The amendment has necessitated the withdrawal of the previous art rejections.
Claim Rejections - 35 USC §101 
1.    35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
2.    Claims 1-4, 21-32, 34-38 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.
Subject Matter Eligibility Standard
3.    The examiner contends that, under the judicial exceptions enumerated in the 2019 PEG, to determine the patent-eligibility of an application, a two- part analysis has to be conducted.
Part 1: it must be determined whether the claim is directed to one of the four statutory categories of invention, i.e., process, machine, manufacture, or composition of matter.
Part 2A: Prong 1: (1) Determine if the claims are directed to an abstract idea or one of the judicial exceptions. Examples of abstract ideas referenced in Alice Corp. include:
1.    Certain method of organizing human activity such as Fundamental Economic Practices, Commercial and Legal Interactions, or Managing Personal Behavior or Relationships or Interactions Between People.
2.    A mental process.
3. Mathematical relationships/formulas.
Part 2A: Prong 2: determine if the claim as a whole integrates the judicial exception into a practical application.
Part 2B: determine if the claim provides an inventive concept.
Analysis
4. Under Step 1 of the analysis, it is found that the claim indeed recites a series of steps and therefore, is a process - one of the statutory categories.
Under Step 2A (Prong 1), using claim 23 as the representative claim, it is determined that apart from generic hardware and extra-solution activity discussed in Step 2A, Prong 2 below, the claim as a whole recites a method of organizing human activity. For instance, the claim language “producing, outputting and implementing a marketing strategy” is a fundamental economic practice. Fundamental economic practices fall into the category of certain methods of organizing human activity. Thus, the claim recites a judicial exception, i.e., an abstract idea.
Under Step 2A (Prong 2), the examiner contends that the claim recites a combination of additional elements including “obtaining…financial data for the financial services customer; storing… inputs to and outputs from an analysis module; inputting income data and budgetary items data of the customer; storing…inputs to and outputs from the marketing module;  outputting…the marketing strategy; processing the financial data; generating a financial information profile for the customer; identifying…a portion of the customer’s monetary flow eligible to be conducted through the financial institution; producing…a marketing strategy; implementing…the market strategy; determining a differential between the income data and the budgetary items data; optimizing…the market strategy, wherein the marketing strategy includes identifying a particular activity for which a monetary flow is not being captured and generating…marketing on point to the particular activity; and producing…products that are designed to adjust intelligently to evolving behaviors of the customer.” These additional elements, considered in the context of claim 23 as a whole, do not integrate the abstract idea into a practical application because they simply recite the steps of inputting, processing, storing and outputting data using a generic computer system. In other words, these additional limitations are recited functionally without technical or technological details on how, i.e., by what algorithm or on what basis/method, the recited systems are caused to perform these steps. Also, the recited analysis and marketing modules, with their already available basic functions, are simply being applied to the abstract idea and being used as tools in executing the claimed process. Thus, it is determined that claim 23 is not directed to a specific asserted improvement in computer technology or otherwise integrated into a practical application and thus is directed to a judicial exception.
Under Step 2B, it is determined that, taken alone, the additional elements in the claim amounts to no more than mere instructions to apply the exception using a generic computer processor— that is, mere instructions to apply a generic computer processor to the abstract idea. The specification substantiates this, for instance at page 24 line 13-page 26 line 15. Thus, applying an exception using a generic computer processor cannot integrate a judicial exception into a practical application or provide an inventive concept. And looking at the limitations as an ordered combination of elements add nothing that is not already present when looking at the elements taken individually. For instance, the steps of “obtaining…financial data for the financial services customer; storing… inputs to and outputs from an analysis module; inputting income data and budgetary items data of the customer; storing…inputs to and outputs from the marketing module,” when considered as a whole, are mere data gathering steps considered to be insignificant extra-solution activities. See In re Bilski, 545 F.3d at 963 (characterizing data gathering steps as insignificant extra-solution activity). The same applies to “outputting…the marketing strategy,” as the display of data is also an insignificant extra-solution activity. The limitations of “processing the financial data; generating a financial information profile for the customer; identifying…a portion of the customer’s monetary flow eligible to be conducted through the financial institution; producing…a marketing strategy; implementing…the market strategy; determining a differential between the income data and the budgetary items data; optimizing…the market strategy, wherein the marketing strategy includes identifying a particular activity for which a monetary flow is not being captured and generating…marketing on point to the particular activity; and producing…products that are designed to adjust intelligently to evolving behaviors of the customer” comprise the analyses of data, which are nothing but the automation of mental tasks. See Benson, Bancorp and Cyberphone. Also see Electric Power, 830 F.3d at 1354 (“[W]e have treated analyzing information by steps people go through in their minds, or by mathematical algorithms, without more, as essentially mental processes”). There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Accordingly, the examiner concludes that there are no meaningful limitations in the claim that transform the judicial exception into a patent eligible application such that the claim amounts to significantly more than the judicial exception itself. Note: The analysis above applies to all statutory categories of invention. As such, the independent claims otherwise styled as a computer-readable medium encoded to perform specific tasks, machine or manufacture, for example, would be subject to the same analysis. For instance, the independent claims 1 and 4, recite additional elements such as marketing system, first and second storage systems; data access system and analysis system but these additional elements are being applied to carry out the abstract idea. Furthermore, the limitations in the dependent claims are thus subject to the same analysis as in claim 1 and are rejected using the same rationale as in claim 1 above. More specifically, dependent claims 2-3, 21-22, 25-32; and 34-35 do not recite additional elements but merely further narrow the scope of the abstract idea.  Further, dependent claims 24, 31 and 36-38 recite additional elements, but these additional elements are nothing but the automation of mental tasks. See Benson, Bancorp and Cyberphone. Also see Electric Power, 830 F.3d at 1354 (“[W]e have treated analyzing information by steps people go through in their minds, or by mathematical algorithms, without more, as essentially mental processes”). 
Response to Arguments
Applicant's arguments filed on 11/14/22 have been fully considered but they are not persuasive. 
In response to applicant’s argument that the additional elements in the claim integrate the judicial elements into a practical application and that the claims include limitations that amount to significantly more than any alleged abstract idea, the examiner disagrees.  The examiner contends that the claim recites a combination of additional elements including “obtaining…financial data for the financial services customer; storing… inputs to and outputs from an analysis module; inputting income data and budgetary items data of the customer; storing…inputs to and outputs from the marketing module;  outputting…the marketing strategy; processing the financial data; generating a financial information profile for the customer; identifying…a portion of the customer’s monetary flow eligible to be conducted through the financial institution; producing…a marketing strategy; implementing…the market strategy; determining a differential between the income data and the budgetary items data; optimizing…the market strategy, wherein the marketing strategy includes identifying a particular activity for which a monetary flow is not being captured and generating…marketing on point to the particular activity; and producing…products that are designed to adjust intelligently to evolving behaviors of the customer.” These additional elements, considered in the context of claim 23 as a whole, do not integrate the abstract idea into a practical application because they simply recite the steps of inputting, processing, storing and outputting data using a generic computer system. In other words, these additional limitations are recited functionally without technical or technological details on how, i.e., by what algorithm or on what basis/method, the recited systems are caused to perform these steps. Also, the recited analysis and marketing modules, with their already available basic functions, are simply being applied to the abstract idea and being used as tools in executing the claimed process. Thus, it is determined that claim 23 is not directed to a specific asserted improvement in computer technology or otherwise integrated into a practical application and thus is directed to a judicial exception.
Also, under Step 2B, it is determined that, taken alone, the additional elements in the claim amounts to no more than mere instructions to apply the exception using a generic computer processor— that is, mere instructions to apply a generic computer processor to the abstract idea. The specification substantiates this, for instance at page 24 line 13-page 26 line 15. Thus, applying an exception using a generic computer processor cannot integrate a judicial exception into a practical application or provide an inventive concept. And looking at the limitations as an ordered combination of elements add nothing that is not already present when looking at the elements taken individually. For instance, the steps of “obtaining…financial data for the financial services customer; storing… inputs to and outputs from an analysis module; inputting income data and budgetary items data of the customer; storing…inputs to and outputs from the marketing module,” when considered as a whole, are mere data gathering steps considered to be insignificant extra-solution activities. See In re Bilski, 545 F.3d at 963 (characterizing data gathering steps as insignificant extra-solution activity). The same applies to “outputting…the marketing strategy,” as the display of data is also an insignificant extra-solution activity. The limitations of “processing the financial data; generating a financial information profile for the customer; identifying…a portion of the customer’s monetary flow eligible to be conducted through the financial institution; producing…a marketing strategy; implementing…the market strategy; determining a differential between the income data and the budgetary items data; optimizing…the market strategy, wherein the marketing strategy includes identifying a particular activity for which a monetary flow is not being captured and generating…marketing on point to the particular activity; and producing…products that are designed to adjust intelligently to evolving behaviors of the customer” comprise the analyses of data, which are nothing but the automation of mental tasks. See Benson, Bancorp and Cyberphone. Also see Electric Power, 830 F.3d at 1354 (“[W]e have treated analyzing information by steps people go through in their minds, or by mathematical algorithms, without more, as essentially mental processes”). There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Accordingly, the examiner concludes that there are no meaningful limitations in the claim that transform the judicial exception into a patent eligible application such that the claim amounts to significantly more than the judicial exception itself.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OJO O OYEBISI whose telephone number is (571)272-8298.  The examiner can normally be reached on Monday-Friday, 9am-7pm. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christine Behncke can be reached at 571-272-8103.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/OJO O OYEBISI/Primary Examiner, Art Unit 3697